
	

113 HR 111 IH: Filipino Veterans of World War II Congressional Gold Medal Act
U.S. House of Representatives
2013-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 111
		IN THE HOUSE OF REPRESENTATIVES
		
			January 3, 2013
			Ms. Hanabusa
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services, and in addition to the Committee on
			 House Administration, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To award a Congressional gold medal, collectively, to the
		  Filipino Veterans of World War II, in recognition of their dedicated service
		  during World War II.
	
	
		1.Short titleThis Act may be cited as the
			 Filipino Veterans of World War II
			 Congressional Gold Medal Act.
		2.FindingsCongress makes the following
			 findings:
			(1)President Franklin
			 Delano Roosevelt issued an order commissioning around 250,000 troops from the
			 Philippines into active service for the United States during World War
			 II.
			(2)The United States
			 War Department immediately formed the United States Armed Forces in the Far
			 East (USAFFE). The unit was made up of the United States-Philippine Military
			 Forces of the Commonwealth Army, Guerrilla Units, New Philippine Scout.
			(3)The Filipino
			 Infantry Regiment, was mostly composed of first-generation immigrants living
			 along the Pacific Coast, who volunteered after the Japanese attack on Pearl
			 Harbor in 1941, later many second-generation Filipino-American soldiers joined
			 the Regiment from Hawaii.
			(4)The Philippine
			 Scout units and the New Philippine Scouts were directly recruited by the United
			 States Army for the war effort.
			(5)Under extremely
			 severe occupation policies imposed by the Japanese, it was the anti-Japanese
			 resistance movement that drew more and more Filipinos to its side and through
			 1943 many of these anti-Japanese guerrillas recovered or newly established
			 liaisons with the United States Army Command of the Southwest Pacific Area and
			 placed themselves under the command of General Douglas MacArthur.
			(6)These Filipino
			 soldiers responded to President Roosevelt’s call-to-arms and later fought under
			 the American flag during World War II.
			(7)After the Japanese
			 invasion in December 1941, Filipino and American troops literally shared the
			 same fate at Bataan, Corregidor, and the Death March.
			(8)Many made the
			 ultimate sacrifice as both soldiers in the United States Armed Forces in the
			 Far East and as guerilla fighters during the Imperial Japanese occupation of
			 the Philippines.
			(9)These troops had
			 served under the expectation that they would be treated as United States
			 military servicemembers.
			(10)The Rescission
			 Act of 1946 later passed, which stated that Filipino forces would not be deemed
			 to have been active military.
			(11)Congress
			 recognizes the courage and bravery of the Filipino and Filipino American
			 servicemen and servicewomen who have fought alongside and in the United States
			 Armed Forces.
			(12)The United States
			 remains forever indebted to the bravery, valor, and dedication to country these
			 men displayed.
			(13)Their commitment
			 and sacrifice demonstrates a highly uncommon and commendable sense of
			 patriotism and honor.
			3.Congressional
			 Gold Medal
			(a)Award
			 authorizedThe Speaker of the House of Representatives and the
			 President pro tempore of the Senate shall make appropriate arrangements for the
			 award, on behalf of the Congress, of a single gold medal of appropriate design
			 to the Filipino Veterans of World War II, collectively in recognition of their
			 dedicated service during World War II.
			(b)Design and
			 strikingFor the purposes of the award referred to in subsection
			 (a), the Secretary of the Treasury (hereafter in this Act referred to as the
			 Secretary) shall strike the gold medal with suitable emblems,
			 devices, and inscriptions, to be determined by the Secretary.
			(c)Smithsonian
			 institution
				(1)In
			 generalFollowing the award of the gold medal in honor of the
			 Filipino Veterans of World War II under subsection (a), the gold medal shall be
			 given to the Smithsonian Institution, where it will be displayed as appropriate
			 and made available for research.
				(2)Sense of
			 CongressIt is the sense of
			 Congress that the Smithsonian Institution should make the gold medal received
			 under paragraph (1) available for display elsewhere, particularly at other
			 appropriate locations associated with the Filipino Veterans of World War
			 II.
				4.Duplicate
			 medalsUnder such regulations
			 as the Secretary may prescribe, the Secretary may strike and sell duplicates in
			 bronze of the gold medal struck under section 3, at a price sufficient to cover
			 the costs of the medals, including labor, materials, dies, use of machinery,
			 and overhead expenses.
		5.Status of
			 medals
			(a)National
			 medalsMedals struck pursuant
			 to this Act are national medals for purposes of chapter 51 of title 31, United
			 States Code.
			(b)Numismatic
			 itemsFor purposes of section
			 5134 of title 31, United States Code, all medals struck under this Act shall be
			 considered to be numismatic items.
			6.Authorization of
			 appropriations; proceeds of sale
			(a)Authorization of
			 appropriationsThere is authorized to be charged against the
			 United States Mint Public Enterprise Fund, an amount not to exceed $30,000 to
			 pay for the cost of the medal authorized under section 3.
			(b)Proceeds of the
			 saleAmounts received from the sale of duplicate bronze medals
			 under section 4 shall be deposited in the United States Mint Public Enterprise
			 Fund.
			7.DefinitionFor purposes of this Act, the term
			 Filipino Veterans of World War II shall apply to anyone who
			 served honorably—
			(1)in an active-duty
			 status under the command of the United States Armed Forces in the Far East;
			 or
			(2)within the
			 Philippine Army, the Philippine Scouts, or recognized guerrilla units, at any
			 time during the period beginning September 1, 1939, and ending December 31,
			 1946.
			
